DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4–8 and 14–17 are allowed. 
Shibuya et al., US 2017/0128876 (“Shibuya”) is considered to be the closest art. 
Regarding Claim 1:
Shibuya discloses a filter medium 10 comprising a first porous membrane 2 composed of PTFE and a second porous membrane 3 composed of PTFE. Shibuya Fig. 1A, [0034] and [0038]. Shibuya discloses that its air filter medium 10 has a first main surface (the top side surface of filter medium 10, id. at Fig. 1A, [0037]) and a second main surface (the bottom side surface of filter medium 10, id. at Fig. 1A, [0037]). Additionally, Shibuya discloses that its first porous PTFE membrane 2 is disposed on the upstream side of airflow and the second porous PTFE membrane 3 is disposed on the downstream side of airflow. Id. at Fig. 1A, [0037]. Furthermore, Shibuya discloses that its first porous PTFE membrane 2 comprises a plurality of nodes and fibrils. Id. at Fig. 1A, [0037]. Shibuya also discloses that the second porous PTFE membrane 3 comprises a plurality of nodes and fibrils. Id. at [0037]. 
Shibuya does not disclose a proportion of areas occupied by the plurality of nodes on a surface of the first porous PTFE membrane is in the range of 1.5 to 3.0%, and an average of the areas of the plurality of nodes of the first porous membrane 2 is 200 µm2 or more. Shibuya also does not explicitly disclose that the average of the areas of the plurality of nodes of the first porous PTFE membrane being defined by a total area occupied by a number of the plurality of nodes of the first porous PTFE membrane divided by the number of the plurality of nodes in the total area. Additionally, Shibuya does not disclose that a proportion of areas occupied by the plurality of nodes on a surface of the second porous PTFE membrane is smaller than the proportion of the areas occupied by the plurality of nodes on the surface of the first porous PTFE membrane or that a proportion of areas occupied by the plurality of nodes on a surface of the second porous PTFE membrane is in the range of 0.7 to 1.0%. 
While those claimed ranges would have been obvious (i.e., details are provided in the previous Office Action dated Dec. 17, 2021, ps. 6–8, para. 14–18), a combination of those claimed range with the limitation of “the thickness of the first porous PTFE membrane being 7 to 36 µm and the thickness of the second porous PTFE membrane being 1 µm or more and less than 7 µm” would not have been obvious as Shibuya discloses a similar range for its membrane 2 and 3, i.e., both are preferably more than 10 µm. Shibuya [0083]. 
Claims 4–8 and 14–17 are allowable as they depend from claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bacino et al., US 2007/0012624 A1 (“Bacino”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                               

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776